Citation Nr: 1745254	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  13-34 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for left lower extremity varicose veins prior to September 30, 2013.  

2.  Entitlement to a rating in excess of 40 percent for left lower extremity varicose veins beginning September 30, 2013.  

3.  Entitlement to a separate compensable rating for right lower extremity varicose veins prior to September 30, 2013.  

4.  Entitlement to a rating in excess of 40 percent for right lower extremity varicose veins beginning September 30, 2013.  

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  




REPRESENTATION

Appellant represented by:	Harry J. Binder, Attorney


ATTORNEY FOR THE BOARD

A.Spigelman, Associate Counsel


INTRODUCTION

The Veteran had active military service from December 1968 to July 1970.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  


FINDINGS OF FACT

1.  Prior to September 30, 2013, the Veteran's left lower extremity varicose veins were manifested by intermittent edema and stasis pigmentation; but, were not productive of persistent edema or ulceration.    

2.  Beginning September 30, 2013, the Veteran's left lower extremity varicose veins have been manifested by persistent edema and stasis pigmentation, or eczema; but, have not been productive of persistent ulceration.  

3.  Prior to September 30, 2013, the Veteran's right lower extremity varicose veins were manifested by aching and fatigue after prolonged standing or walking, with symptoms relieved by elevation of extremities or compression hosiery; but, have not been productive of persistent edema incompletely relieved by elevation.  

4.  Beginning September 30, 2013, the Veteran's right lower extremity varicose veins have been manifested by persistent edema and stasis pigmentation, or eczema; but, have not been productive of persistent ulceration.  

5.  The Veteran's service-connected disabilities do not prevent him from securing or following a substantially gainful occupation.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for left lower extremity varicose veins prior to September 30, 2013, have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 7120 (2017).

2.  The criteria for a rating in excess of 40 percent for left lower extremity varicose veins beginning September 30, 2013, have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 7120 (2017).

3.  The criteria for a separate compensable rating of 10 percent, but not higher, for right lower extremity varicose veins for the period prior to September 30, 2013, have been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 7120 (2017).

4.  The criteria for a rating in excess of 40 percent for right lower extremity varicose veins beginning September 30, 2013, have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 7120 (2017).

5.  The criteria for a TDIU have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.16 (2017).  






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to Increased Ratings for Bilateral Lower Extremity Varicose Veins

The Veteran has asserted that he should have higher ratings for his service connected right and left lower extremity varicose veins as the symptoms are worse than those contemplated by the currently assigned ratings.  

At a September 2010 VA examination, the Veteran reported that his varicose veins, while mostly stable, had worsened on the posterior of his left knee.  The Veteran reported that he never had surgery on his varicose veins.  He reported that he wore compression stockings five days a week and that they seemed to help with his symptoms.  He reported that he experienced increased pain with prolonged standing and that he experienced a burning pain in his legs every couple of weeks.  The Veteran reported that his pain did not radiate, that it was mild in severity, and that he did not experience flare-ups.  

Upon physical examination, there was edema present in both legs; however, the examiner noted that the edema was not persistent.  It was noted that elevation, compression stockings, and rest relieved the edema.  There was persistent discoloration of the skin present.  The Veteran was noted to experience pain in both legs, to include while at rest.  There was no ulceration present and there were no other symptoms after prolonged walking or standing.  There was stasis pigmentation of the ankles and visible or palpable varicose veins in the feet, ankles, lower legs, behind the knee, and the thighs.  The examiner noted that the Veteran's varicose veins did not preclude exercise or exertion, but noted that it would have significant impact on his ability to work had he not retired in 2005.  The Veteran's varicose veins were noted to have a mild impact on his ability to perform chores, participate in recreation, travel, and bathe; and prevent him from participating in sports.      

At a September 2013 VA examination, the Veteran stated that his varicosities had become more prominent, but that his condition had otherwise not changed much.  The Veteran reported that he experienced swelling, redness, and aching pain that developed towards the end of the day and that those symptoms varied in severity depending on the amount of standing he did during the day.  He reported that his symptoms were typically "pretty good" in the morning, although some swelling persisted.  The Veteran reported that he wore compression stockings around 60 percent of the time for treatment of his symptoms.  The Veteran also reported that at times he would elevate his leg above his head to relieve his symptoms.   

Upon physical examination, the Veteran was noted to have palpable and visible varicose veins in both legs.  He was noted to experience aching and fatigue in both legs after prolonged standing or walking.  The Veteran's symptoms were noted to be relieved by rest, compression, and elevation.  There was incipient stasis pigmentation or eczema in the right leg and persistent stasis pigmentation or eczema in the left leg.  There was persistent edema in both legs that was incompletely relived by elevation of the extremity and persistent subcutaneous induration of both legs.  The examiner noted that the Veteran's ability to work would be impacted by the fact that his ability to stand for prolonged periods would be limited.  

A review of the record shows that the Veteran receives treatment from the VA Medical Center for his varicose veins.  However, there is no indication from the treatment notes of record that the Veteran has symptoms of lower extremity varicose veins that are worse than those reported at the various VA examinations of record.  

The Board finds that the Veteran is not entitled to a rating in excess of 30 percent for his left lower extremity varicose veins prior to September 30, 2013.  In this regard, the Board notes that there is no evidence that the Veteran had persistent edema and stasis pigmentation prior to September 30, 2013.  In fact, while the Veteran was noted to have edema at his September 2010 VA examination, the examiner specifically noted that the edema was not persistent and was relieved by elevation and/or compression stockings.  Therefore a rating in excess of 30 percent for left lower extremity varicose veins prior to September 30, 2013 is not warranted.  38 C.F.R. §4.104, Diagnostic Code 7120 (2017).  

The Board finds that the Veteran is entitled to a rating of 10 percent for right lower extremity varicose veins for the period prior to September 30, 2013.  In this regard, the Board notes that the Veteran was reported to experience increased right leg pain after prolonged standing and walking.  Also, the Veteran's right leg symptoms were noted to be relieved with rest, elevation, and compression stockings.  Therefore, the Board finds that a 10 percent rating is warranted for right leg varicose veins for the prior to September 30, 2013.  38 C.F.R. §4.104, Diagnostic Code 7120 (2017).

Consideration has been given to assigning a higher rating for right leg varicose veins for the period prior to September 30, 2013.  However, there is no indication from the record that the Veteran has experienced persistent edema that was incompletely relieved by elevation.  As noted, the Veteran was noted to have occasional edema in his right leg prior to September 30, 2013, but there was no indication from the record that it was persistent.  Therefore, a rating in excess of 10 percent for right leg varicose veins prior to September 30, 2013, is not warranted.  38 C.F.R. §4.104, Diagnostic Code 7120 (2017).  

The Board finds that the Veteran is not entitled to ratings in excess of 40 percent for either his left or right lower extremity varicose veins beginning September 30, 2013.  In this regard, the Board notes that there is no indication from the record that the Veteran's varicose veins demonstrate persistent ulceration in either lower extremity.  In fact, no ulceration was observed at either his September 2010 or September 2013 VA examinations.  Therefore, a rating in excess of 40 percent for either left or right lower extremity varicose veins beginning September 30, 2013, is not warranted.  38 C.F.R. §4.104, Diagnostic Code 7120 (2017).   

Entitlement to a TDIU

The Veteran's combined rating prior to September 30, 2013, was 80 percent; and his combined rating beginning September 30, 2013, has been 90 percent.  Therefore, the Veteran has met the schedular criteria for assignment of a TDIU for the entire period on appeal.  38 C.F.R. §4.16 (2017).  

The Veteran has reported that he last worked in 2005, at which time he stopped working as a result of his varicose veins and their impact on his ability to stand for long periods.  The Veteran reported that before he stopped working, he had been employed as an automobile dealer since approximately 1976.  The Veteran reported that he had two years of college education and had completed automotive training courses.  

At a series of September 2010 VA examinations, the Veteran reported that he experienced pain that increased with prolonged standing as a result of his service-connected bilateral lower extremity disabilities.  The examiner found that the Veteran's bilateral lower extremity varicose veins had significant effects on the Veteran's occupational capabilities, causing him problems with lifting and carrying.  The examiner also noted that prolonged standing caused the Veteran pain and that as a result, the Veteran would need to be assigned different duties.  

The Veteran's service-connected left eye disability was noted to cause him difficulty with anything requiring depth perception and fine motor loss.  The examiner noted that the Veteran's left eye disability had no impact on his memory, ability to follow instructions, abstract thought process, and analytical ability.  

The Veteran's service-connected diabetes, bilateral foot disabilities, peripheral nerve disabilities, hearing loss, and tinnitus were not found to have any significant impact on his ability to function in an occupational setting. 

At a January 2011 VA examination, the Veteran noted that his current daily routine involved cleaning up, doing house and outside work, and running errands.  The examiner noted that the Veteran's service-connected disabilities did not affect or impose work restrictions in all fields that are sedentary or light manual labor without prolonged standing, walking, or using stairs.  The examiner further noted that the Veteran's education and skills allowed him to be employable and stated that the Veterans symptoms did not affect his reliability, productivity, ability to concentrate or follow instructions, or his ability to interact with co-workers and supervisors.

At a September 2013 VA examination, the Veteran reported that he used to work as a self-employed licensed used car dealer and broker. The Veteran explained that he would buy cars from auctions, fix them up, and sell them from his lot. The Veteran said that he let his license lapse, but that he still owned his lot and used the automotive shop there. The Veteran still fixed cars that he bought at auction, but did not do repairs for the pubic.  The Veteran also reported that he served as an elected representative of the City Council of the City of New London, continuing to be a member of the finance committee. The Veteran also reported that he volunteered with his church and Veterans organizations, and that he had a real estate brokerage business until 2007.  The examiner noted that the Veteran was limited in engaging in medium and heavy physical labor by his lower extremity disabilities; however, the examiner noted that the Veteran was capable of light physical labor and sedentary employment.  The examiner noted that the Veteran was active with civic and church matters in a manner comparable to sedentary employment.  The examiner also noted that the Veteran had similar symptoms of lower extremity varicose veins at least as early as 1990, but was able to work as a used car salesman until 2005.  

A review of the record shows that the Veteran receives treatment at the VA Medical Center.  A review of the treatment notes shows that in 2011, the Veteran reported that he retired from sales in 2005 following heart surgery and that he had been self-employed in sales since he was 26 years old.  The Veteran also told the VA Medical Center clinicians that while his dealership license lapsed, he continued to have some involvement in business, as he still had inventory to sell and was sometimes asked to make purchases for customers.  The Veteran also reported that he continued to be an active member of the City Council, and noted that he had served on the City Council for the past 20 years.  

The Board acknowledges that the Veteran's service-connected disabilities meet the schedular criteria for a TDIU.  However, when determining eligibility for a TDIU, the determinative issue is whether a veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation.  38 C.F.R. §4.16 (2017).  The Board finds that the Veteran's service-connected disabilities do not prevent him from obtaining and maintaining a substantially gainful occupation.  In this regard, the Board notes that the Veteran has been able to serve as a member of the City Council for over 20 years.  Further, the September 2013 VA examiner specifically noted that while the Veteran was prohibited from heavy manual labor and prolonged standing, the Veteran was not only a City Council member, but was also heavily involved in church matters to a point where such activities were comparable to sedentary employment.  Further, there is an indication from the record that the Veteran has continued to engage in automotive dealings at his leisure.    

Therefore, the Board finds that the manifestations of the Veteran's service-connected disabilities do not present an impairment that is not fully contemplated by the rating criteria or that precludes the Veteran from obtaining and maintaining substantially gainful employment consistent with his education and industrial experience.  Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to a TDIU is not warranted.  38 U.S.C. § 5107(b) (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to a rating in excess of 30 percent for left lower extremity varicose veins prior to September 30, 2013, is denied.

Entitlement to a rating in excess of 40 percent for left lower extremity varicose veins beginning September 30, 2013, is denied. 

Entitlement to a separate compensable rating of 10 percent, but not higher, for right lower extremity varicose veins for the period prior to September 30, 2013, is granted.   

Entitlement to a rating in excess of 40 percent for right lower extremity varicose veins beginning September 30, 2013, is denied.    

Entitlement to a TDIU is denied.



____________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


